Exhibit 10.16
Execution Copy
AMENDMENT NO. 2
to
REVOLVING CREDIT AND SECURITY AGREEMENT
               THIS AMENDMENT NO. 2 TO REVOLVING CREDIT AND SECURITY AGREEMENT
(this “Amendment”) is made as of April 14, 2009 by and among HIGHLAND DISTRESSED
OPPORTUNITIES, INC. (the “Borrower”), LIBERTY STREET FUNDING LLC, as the Conduit
Lender (the “Lender”), THE BANK OF NOVA SCOTIA, ACTING THROUGH ITS NEW YORK
AGENCY, as Secondary Lender (the “Secondary Lender”), and THE BANK OF NOVA
SCOTIA, ACTING THROUGH ITS NEW YORK AGENCY, as Agent (the “Agent”) under that
certain Revolving Credit and Security Agreement dated as of June 27, 2008 by and
among the Borrower, the Lender, the Secondary Lender and the Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Defined terms used herein and not otherwise defined herein shall
have the meaning given to them in the Credit Agreement.
WITNESSETH
               WHEREAS, the Borrower, the Lender, the Secondary Lender and the
Agent are parties to the Credit Agreement and have agreed to amend the Credit
Agreement on the terms and conditions set forth herein.
               NOW, THEREFORE, in consideration of the premises set forth above,
the terms and conditions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
               1. Amendments to the Credit Agreement. Subject to the
satisfaction of the condition precedent set forth in Section 2 below, the
definition of “Total Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby amended to delete therefrom the figure “$60,000,000” and to
insert therefor the following figure: “$10,000,000”.
               2. Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the condition precedent that the Agent shall have
received:

  (a)   duly executed counterparts of this Amendment from each of the Borrower,
the Lender, the Secondary Lender and the Agent; and     (b)   such other
documents, instruments and agreements as the Agent shall reasonably request.

  3.   Representations and Warranties of the Borrower.

  3.1.   The Borrower hereby represents and warrants that this Amendment and the
Credit Agreement as previously executed and as amended hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms (except as enforceability may be limited
by bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors’ rights generally).     3.2.   Upon the effectiveness of this
Amendment and after giving effect hereto, the Borrower hereby (i) reaffirms all
representations and warranties made in the Credit Agreement as amended hereby,
and agrees that all such representations and warranties are true and correct in
all material respects as of the effective date of this Amendment and
(ii) certifies that no Default or Event of Default has occurred and is
continuing, except, in the cases of the preceding clauses (i) and (ii), any
failure of the representations and warranties to be true and correct in all
material respects and any Default or Event of Default that may have occurred
relating to the Agreement and Plan of Merger and Liquidation approved by the
Borrower’s Board of Directors (as previously disclosed to the Agent), it being
understood that nothing in this Section 3.2 shall imply or be construed as a
consent by the Agent, the Lender or the Secondary Lender to the adoption of the
Agreement and Plan of Merger and Liquidation or the transactions contemplated
thereby.

 



--------------------------------------------------------------------------------



 



  4.   Effect on the Credit Agreement.

  4.1.   Upon the effectiveness of Section 1 hereof, on and after the date
hereof, each reference to the Credit Agreement in the Credit Agreement
(including any reference therein to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring thereto) or in any other Program
Document shall mean and be a reference to the Credit Agreement as amended
hereby.     4.2.   Except as specifically amended above, the Credit Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and is hereby
ratified and confirmed.     4.3.   The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Agent, the Lender or the Secondary Lender, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

               5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE.
               6. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
               7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement. Delivery of an executed counterpart of this Amendment by
facsimile shall be deemed as effective as delivery of an originally executed
counterpart.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

2



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been duly executed as of
the day and year first above written.

                  HIGHLAND DISTRESSED OPPORTUNITIES, INC.,
as the Borrower                       By:                           Name:      
      Title:                           LIBERTY STREET FUNDING LLC,
as the Lender                       By:                           Name:        
    Title:                           THE BANK OF NOVA SCOTIA, ACTING THROUGH ITS
NEW YORK AGENCY,
as the Secondary Lender                       By:                          
Name:             Title:                           THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY,
as the Agent                       By:                           Name:          
  Title:        

Signature Page to
Amendment No. 2 to Revolving Credit and Security Agreement

 